                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA



BARBARA BRACKEN
                                                               CIVIL ACTION NO.


VERSUS                                                         20-72-SDD-EWD


DOUG WELBORN, INDIVIDUALLY
AND IN HIS OFFICIAL CAPACITY AS
CLERK OF COURT FOR EAST BATON
ROUGE PARISH


                                         RULING

        This matter is before the Court on the Motion for Summary Judgment1 by

Defendant, Doug Welborn, sued in both his individual and official capacities as Clerk of

Court for East Baton Rouge Parish (“Defendant”). Plaintiff, Barbara Bracken (“Plaintiff”)

has filed an Opposition2 to this motion, to which Defendant filed a Reply.3 For the

following reasons, the Court finds that Defendant’s motion should be granted.

        Unless otherwise indicated, set forth below are facts deemed admitted for

purposes of this Motion based on Plaintiff’s failure to comply with Local Rules 56(c) & (f)

of the Middle District of Louisiana. Where Plaintiff failed to cite to record evidence in

denying Defendant’s statements or submitted argument rather than a supported factual

statement, the Defendant’s proffered statements of fact are deemed admitted as not

properly controverted under the Local Rules of Court. Further, the Court will not consider


1
  Rec. Doc. No. 27.
2
  Rec. Doc. No. 29.
3
  Rec. Doc. No. 35.
Document Number: 67937                                                                   1
“statements of fact” offered by Plaintiff that mischaracterize or clearly contradict the record

citation offered in support. Further, hearsay evidence and unsworn documents that

cannot be presented in a form that would be admissible in evidence at trial do not qualify

as competent opposing evidence.4

I.     FACTUAL BACKGROUND

       A. Plaintiff’s Employment with Defendant and Allegations of Sexual
          Harassment

       Plaintiff was hired in November 2012 as a deputy clerk in the Mortgage Department

of the Clerk of Court for the Parish of East Baton Rouge at the downtown branch.5 Greg

Brown (“Brown”) is currently and has been the Chief Deputy Clerk of Court since October

2009; he is number two in command, working directly under the Clerk of Court, and he

had supervisory authority over Plaintiff for the duration of her employment with

Defendant.6 Brown and Plaintiff knew each other socially prior to Plaintiff’s employment

with Defendant.7 In October 2012, Plaintiff saw Brown at Walmart and advised that she

was looking for a job, and Brown told Plaintiff to apply with the Clerk’s office.8

       Soon after, Plaintiff interviewed and became employed as a deputy clerk in the

Mortgage Department where she worked in the City Hall building under the direct

supervision of Howard Burgess (“Burgess”).9              Plaintiff claims that, shortly after her

employment began with Defendant, Brown began sexually harassing her.                          Plaintiff

contends that, on her second day of work, Brown called the Mortgage Department and


4
  Shields v. Boys Town Louisiana, Inc., 194 F.Supp.3d 512, 523 (E.D. La. 2016)(citing Martin v. John W.
Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir.1987); Fed. R.Civ. P. 56(c)(2)).
5
  Rec. Doc. No. 27-2, Bracken Depo. at 22; 491-492.
6
  Rec. Doc. No. 27-3, Brown Depo. at 71; Rec. Doc. No. 27-2, Bracken Depo. at 439, 492.
7
  Rec. Doc. No. 27-2, Bracken Depo. at 40-47; Rec. Doc. No. 27-3, Brown Depo. at 6, 10.
8
  Id. at 63, 139-142; Rec. Doc. No. 27-3, Brown Depo. at 124.
9
  Id. at 143-146.
Document Number: 67937                                                                                2
told Plaintiff’s co-worker Imogene Scott (“Scott”) that he wanted “only” Plaintiff to give him

a ride home.10 Plaintiff’s actual testimony does not include the word “only.” Plaintiff

testified that Brown would come to the Mortgage Department and sit in a chair “with his

legs open on that stool knowing that we have to come out for lunch, and he’d sit there

and look at you.         Never said anything to me.”11             Plaintiff felt this was sexual and

intimidating.12     Brown admitted calling Plaintiff into his office on, “at most,” three

occasions,13 but denied that he ever made any comments of a sexual nature to her.14

Plaintiff testified that she believed Brown called her in his office to “look [her] up and

down;”15 “My opinion says he called me in there to look at me, to keep me – to look me

up and down. That’s my opinion on it.”16 Plaintiff also contends Brown discussed his

prior sexual encounters with her and told her “I like looking at you when you walking out.

You know, I like looking at you out my window when you were walking. I like the way you

walk, you know,” which Plaintiff interpreted as sexual advances.17 Plaintiff claims that,

during these meetings, Brown would talk about his family, how he made six figures, and

that he “talked about his sexual encounter(s) with other women, including that he ‘slept’

with a former School Board Member.”18 Plaintiff cites the deposition testimony of Brown

wherein he acknowledges discussing this School Board Member with Plaintiff; however,


10
   Rec. Doc. No. 29-1, p. 21 (citing Rec. Doc. No. 29-3, Bracken Depo. at 169-173. Plaintiff cites Ex. 24 to
her deposition, but this Exhibit does not appear in Rec. Doc. No. 29-3; exhibits to Plaintiff’s deposition skip
from 22 to 27.
11
   Rec. Doc. No. 29-3, Bracken Depo. at 204:2-5.
12
   Id. at 203-204.
13
   Rec. Doc. No. 29-3, Brown Depo. at 66-67.
14
   Id. at 66.
15
   Rec. Doc. No. 29-3, Bracken Depo. at 176.
16
   Id.
17
   Id. at 441-442.
18
   Rec. Doc. No. 29-1, p. 21. Plaintiff offers no record citation for this statement. Plaintiff’s counsel is
cautioned that, on this argument, the brief is an unsupported and overzealous embellishment which invites
Rule 11 inquiry.
Document Number: 67937                                                                                        3
Brown denied discussing any sexual encounters with Plaintiff and expressly denied that

he told Plaintiff that he had ever “slept with” this particular person.19 During one encounter

in 2013, Plaintiff contends Brown made a sexual demand in asking her to give him a

“hug.”20

       Plaintiff contends she reported Brown’s alleged sexual harassment to Burgess, her

direct supervisor, in accordance with the Clerk’s policy;21 yet, no action was ever taken to

remedy the situation. Plaintiff contends that all disciplinary action taken against her, as

will be set forth below, was in retaliation for rejecting Brown’s sexual advances and

reporting his alleged behavior to Defendant.

       Burgess became ill and retired in 2015.22 Jeff Hickerson (“Hickerson”), who is

employed by Defendant as the Clerk of Court Land Records Administrator, and who

directly oversees the supervisor of the Mortgage Department, oversaw and supervised

the Mortgage Department while Burgess was out sick.23 Plaintiff contends that Scott was

the “acting supervisor” for the Mortgage Department when Burgess was out because she

was the senior employee in the department and assumed some of the responsibilities

that had been Burgess’ job duties.24 Although Hickerson acknowledged that Scott was

“overseeing things” as the “most senior person” in the department at the time,25 he also

testified that “she wasn’t a supervisor,”26 and would not agree that she was an “acting

supervisor,” stating:


19
   Rec. Doc. No. 29-3, Brown Depo. at 68.
20
   Rec. Doc. No. 29-3, Bracken Depo. at 185.
21
   Id. at 481-483.
22
   Rec. Doc. No. 27-5, Wells Depo. Vol. 2 at 47.
23
   Rec. Doc. No. 27-4, Hickerson Depo. at 7-8, 16, 18; Rec. Doc. No. 27-5, Wells Depo. at 88.
24
   Rec. Doc. No. 29-3, Bracken Depo. at 214-221, 480-481; Rec. Doc. No. 29-2, Hickerson Depo. at 74-80,
85-88.
25
   Rec. Doc. No. 29-2, Hickerson Depo. at 76.
26
   Id.
Document Number: 67937                                                                                4
        Well, I said she was – she wasn’t acting. She didn’t have a title. She was
        just kind of assuming some of the responsibility, but she was not a
        supervisor nor an acting supervisor. She was just kind of assuming the role
        to make sure the department was, you know, flowing as it should.27

Burgess was ultimately replaced by Denise Becnel Jagneaux (“Jagneaux”) in the role of

supervisor of the downtown Mortgage Department.28

        Plaintiff was provided a copy of the Clerk’s Handbook containing Defendant’s

employment policies at the beginning of her employment with Defendant and on various

occasions throughout.29 The Handbook sets forth the Clerk’s Equal Opportunity policy

as follows:

        3.5 Equal Employment Opportunity

        The Clerk’s Office is an Equal Employment Opportunity Employer which
        does not discriminate based on race, color, religion, gender, age, sexual
        orientation, pregnancy, national origin, disability, military status, marital
        status, or any other legally protected status. . . .

        If you believe this policy has been violated, you must report the incident to
        the Human Resources Department immediately. If you believe that an
        employee within the Human Resources Department has violated this policy,
        you must report the incident to the Chief Deputy immediately.30

The Clerk’s policy for defining, prohibiting, and reporting discrimination, harassment,

retaliation in the workplace is set forth as follows:

        3.8 Discrimination, Harassment and Retaliation

        The Clerk of Court is committed to treating all employees equally and to
        providing a positive working environment free of any form of discrimination,
        harassment or retaliation. . . .


27
   Id. at 85:9-14.
28
   Rec. Doc. No. 27-2, Bracken Depo. at 235-236. Plaintiff “denies” this statement of fact although she
testified to it (Rec. Doc. No. 29-1, p. 3); see also Rec. Doc. No. 27-3, Brown Depo. at 76-77; Rec. Doc. No.
27-4, Hickerson Depo. at 41; Rec. Doc. No. 27-5, Wells Depo. at 76; Rec. Doc. No. 27-6, Plunkett Depo.
at 101-102.
29
   Rec. Doc. No. 27-2, Bracken Depo. at 153-154; Rec. Doc. No. 27-7.
30
   Id. at 154-163, Ex. G (EEO Policy).
Document Number: 67937                                                                                    5
       Every employee is equally responsible for implementing this policy and the
       state and federal laws prohibiting discrimination, harassment and retaliation
       based upon race, color, religion, gender, age, national origin, sexual
       orientation, marital status, disability, military status, pregnancy status or any
       other legally protected status.

       Discrimination, harassment and retaliation will not be tolderated by the
       Clerk’s office. Any employee who engages in discrimination, harassment or
       retaliation in violation of federal and state law or of the Clerk’s policy will be
       subject to discipline, including but not limited to reprimand, suspension
       without pay or termination.

                                              ***
       Retaliation is an adverse consequence to an employee including
       suspension, demotion, dismissal or disparate treatment. Retaliation against
       an individual for reporting or participating in an investigation of a claim of
       harassment or discrimination is a violation of state and federal law.
       Retaliation, like harassment or discrimination, is a serious violation of this
       policy which will result in disciplinary action up to and including termination.

       REPORTING INCIDENTS OF DISCRIMINATION, HARASSMENT OR
       RETALIATION
       Incidents of discrimination, harassment or retaliation, regardless of the
       offender’s identity or position must be reported to the reporting employee’s
       immediate supervisor, the department administrator or the Human
       Resources Department immediately. If the employee, for whatever reason
       feels uncomfortable reporting the incident to his or her immediate
       supervisor, the department administrator and the Human Resources
       Department, the employee must report the incident to the Chief Deputy.31

The Handbook contained a policy outlining the Clerk’s expectations for employee’s

standard of conduct.32 The Handbook contained a progressive discipline policy33 and a

policy on how employees should handle difficult situations.34 Plaintiff testified that, at the

beginning of her employment, Brown informed her that she was expected to have “good

customer service” and “to treat the employees well, and . . . treat the customers well.”35


31
   Id., Ex. G (Retaliation policy).
32
   Id., Ex. G (Standards of Conduct Policy, p. P-DISCOVERY-RESPONSES-000220)(Rules of Conduct
policy, p. PDISCOVERY- RESPONSES-000221).
33
   Id., Ex. G (Infraction and Violations policy, p. P-DISCOVERY-RESPONSES-000224).
34
   Id., Ex. G (Dealing with Difficult Situations policy, p. P-DISCOVERY-RESPONSES-000225).
35
   Id. at 155. Plaintiff inexplicably denies this fact. Rec. Doc. No. 29-1, p. 4.
Document Number: 67937                                                                     6
        B. Work Disputes and Initial Disciplinary Action – April 2015

        In April 2015, Plaintiff had disagreements with Karen Lands (“Lands”), a co-worker

in the Mortgage Department.36 Defendant contends Plaintiff made a comment about

needing help at the front counter, which Lands overheard and believed was directed at

her, and Lands “reacted negatively,” began to cry, and reported the incident.37 Plaintiff

testified that Lands was complaining about Plaintiff’s tone of voice during the incident.38

Hickerson concluded that Plaintiff was mostly in the wrong in causing the disputes with

Lands.39

        Plaintiff received her first formal discipline on April 23, 2015, for “voicing

departmental issues/problems out loud instead of talking to the supervisor or

administrator.”40 Hickerson testified that Plaintiff “has a way about how she says

something, and it’s not always pleasant. . . that’s what we dealt with on a pretty regular

basis with Ms. Bracken.”41 Hickerson testified that, although Scott was performing some

supervisory duties in the Mortgage Department, she was the wrong person for Plaintiff to

approach with departmental complaints.42 Plaintiff submitted a written rebuttal to the

counseling report.43       Human Resources Manager Melanie Wells (“Wells”) ultimately

signed and agreed with the counseling report.44

        Plaintiff disputes Defendant’s account of what transpired between herself and


36
   Rec. Doc. No. 27-4, Hickerson Depo. at 32-33, 48, 63; Rec. Doc. No. 27-5, Wells Depo. at 75. Plaintiff’s
“denial” does not counter this fact.
37
   Rec. Doc. No. 27-2, Bracken Depo. at 207, 216.
38
   Id. at 207-208; Rec. Doc. No. 27-4, Hickerson Depo. at 75.
39
   Rec. Doc. No. 27-4, Hickerson Depo. at 33, 48-49. Plaintiff’s “denial” does not counter this fact.
40
   Rec. Doc. No. 27-2, Bracken Depo. at 214-215; Rec. Doc. No. 27-4, Hickerson Depo. at 74, 78-80; Rec.
Doc. No. 27-5, Wells Depo. at 79-81, 92; Rec. Doc. No. 27-9.
41
   Rec. Doc. No. 27-4, Hickerson Depo. at 91.
42
   Id. at 84-86.
43
   Rec. Doc. No. 27-2, Bracken Depo. at 216; Rec. Doc. No. 27-9. Plaintiff inexplicably “denies” this fact.
44
   Rec. Doc. No. 27-5, Wells Depo. at 84, 90.
Document Number: 67937                                                                                      7
Lands in April 2015. Plaintiff believes the reprimand was unfounded because she did not

raise her voice or speak directly to Lands.45 Plaintiff acknowledged that Hickerson

advised her to go to him with department complaints rather than Scott.46             Plaintiff

maintains that her 2017 satisfactory performance review undermines Hickerson’s

assertion that she had a bad attitude or problem with her tone of voice in performing her

work duties.47 Plaintiff also claims that there are no documents demonstrating that

Hickerson gave her verbal counseling regarding her attitude although she claims this is

“required by the Clerk’s own policy.”48

        Defendant counters that Plaintiff’s 2017 performance review does include a

comment that Plaintiff needs to improve her “communication and cohesiveness with

coworkers and supervisors.”49 As Hickerson explained, this language was “a nice way of

saying that [she] needed to work on [her] attitude.”50 Further, although Plaintiff claims

this comment on her evaluation was not written at the time she was given the performance

review,51 Defendant points to Plaintiff’s testimony that “Hickerson told [Jagneaux] to write

that while I was in the office with her.”52

        C. Continuing Work Issues and Disciplinary Actions – 2015-2017

        Issues between Plaintiff and Lands continued into late 2015. In November 2015,

Wells met with the employees of the Mortgage Department, including Plaintiff, Lands,




45
   Rec. Doc. No. 29-3 at 188-189, Bracken Depo., Ex. 6.
46
   Id. at 189.
47
   Id. at 190-191, Bracken Depo., Ex. 9.
48
   Rec. Doc. No. 29-1, p. 4 (citing Rec. Doc. No. 29-2, Hickerson Depo. at 49-52).
49
   Rec. Doc. No. 27-33 at 4.
50
   Rec. Doc. No. 35-1, Hickerson Depo. at 54.
51
   Rec. Doc. No. 29-3, Bracken Depo. at 237-239.
52
   Rec. Doc. No. 27-2, Bracken Depo. at 239:1-5.
Document Number: 67937                                                                      8
Nancy Brummel (“Brummel”), and Pam Areceneaux (“Arceneaux”).53                                  Employees

reported in these interviews that Plaintiff “talked down” to Lands, murmured under her

voice at Lands, and was “mean.”54 Plaintiff told Wells that Lands “need[ed] to do more.”55

Wells met with Hickerson to discuss the problems between Plaintiff and Lands and

indicated to Wells that the disagreement between them was “ongoing.”56

        In 2016 and 2017, Jagneaux, who was Plaintiff’s direct supervisor, had

conferences with Plaintiff “about her attitude,” because she was “argumentative with other

employees and [Ms. Jagneaux] to the point of being very upsetting and disruptive.”57

Jagneaux brought the issues to Hickerson and expressed her frustration in dealing with

Plaintiff.58 Hickerson testified that he had “many conversations” and undocumented

verbal counselings with Plaintiff regarding her attitude, negativity, rudeness, tone and her

conflict with coworkers; in response, Plaintiff would “talk over” him and “always denied

that she was a problem” or that “she did anything.”59

        On August 18, 2017, Plaintiff was issued another written corrective action.60 This

incident involved Lands accusing Plaintiff of not wanting to help her and talking to her with

the “wrong tone.” Plaintiff “threw her hands in the air,” to indicate “I can’t do anything

else.”61 Hickerson felt this was “another one of those rude situations where [Plaintiff]



53
   Rec. Doc. No. 27-5, Wells Depo. at 125-127, 138-139, 141, 147, 150-154; Rec. Doc. No. 27-10; Rec.
Doc. No. 27-11. Plaintiff’s “denial” does not counter this fact.
54
   Id. at 147, 152-153, VOL. 2, pp. 28-36, 37-38, 40-41; Rec. Doc. No. 27-10; Rec. Doc. No. 27-11. Plaintiff’s
“denial” does not counter this fact.
55
   Id. at 150-151, 153-154. Plaintiff’s “denial” does not counter this fact.
56
   Rec. Doc. No. 27-5, Wells Depo. at 143.
57
   Rec. Doc. No. 27-12.
58
   Rec. Doc. No. 27-4, Hickerson Depo. at 42, 44-46, 50, 52, 158, 188.
59
   Id. at 38-39, 43-44, 46-50, 72, 90, 107-108, 127-128, 187-188, 228.
60
   Rec. Doc. No. 27-2, Bracken Depo. at 241-244; Rec. Doc. No. 27-4, Hickerson Depo. at 112-114; Rec.
Doc. No. 27-13.
61
   Id. at 226-227, 242; Rec. Doc. No. 27-4, Hickerson Depo. at 105, 108, 119.
Document Number: 67937                                                                                       9
voiced out loud after being asked numerous times not to behave in that manner;”

corrective action was warranted because of her “outburst,” “rude manner,” “negativity in

front of everybody,” and “what she said and how she said it.”62 Hickerson issued this

corrective action on his own without consulting Brown.63

        Both Plaintiff and Lands were provided corrective actions for the incident and

advised that “this constant behavior” would not be tolerated, and they needed “to find a

way to communicate or risk suspension or termination.”64 Although both employees were

issued corrective actions, Hickerson did not find that Lands was at fault;65 rather, he

determined Plaintiff was at fault after interviewing other employees and considering the

statement submitted by Arceneaux.66 Hickerson then met with Plaintiff, advising her they

were there because of her tone and further stating, “why do we keep coming here

concerning your tone?”67 Plaintiff admitted in her deposition that she had a “loud tone”

that “people get intimidated by.”68 Plaintiff testified that she told Hickerson essentially that

this is the way she is, she could not change, and she “cannot sound like a white girl.”69

Wells testified that Plaintiff told her: ““This is who I am. I can’t change. This is who I am.”70

Plaintiff believed the August 18, 2017 corrective action to be ““unwarranted” and “falsely

written,”71 and she submitted a written rebuttal expressing her beliefs.72


62
   Rec. Doc. No. 27-4, Hickerson Depo. at 105-107, 109, 118.
63
   Id. at 136; Rec. Doc. No. 27-3, Brown Depo. at 204-205.
64
   Id. at 114, 120-121; Rec. Doc. No. 27-15; Rec. Doc. No. 27-2, Bracken Depo. at 243; Rec. Doc. No. 27-
13.
65
   Id. at 133-135.
66
   Id. at 137-143, 169-170, 220-221, 223, 225-227; Rec. Doc. No. 27-5, Wells Depo. at 125.
67
   Rec. Doc. No. 27-2, Bracken Depo. at 249.
68
   Id. at 227; Rec. Doc. No. 27-14. Plaintiff “denies” her own testimony, arguing she “did not have issues
with her tone of voice.” Rec. Doc. No. 29-1, p. 8.
69
   Id. at 265-266.
70
   Rec. Doc. No. 27-5, Wells Depo. at 106.
71
   Rec. Doc. No. 27-2, Bracken Depo. at 246-247; Rec. Doc. No. 27-4, Hickerson Depo. at 128.
72
   Id. at 254, 256; Rec. Doc. No. 27-5, Wells Depo. at 109-110; Rec. Doc. No. 27-16.
Document Number: 67937                                                                                  10
       Plaintiff paints a different picture of the events described above occurring between

November 2015 through August of 2017.                  First, Plaintiff contends that Arceneaux

defended Plaintiff in one of the incidents involving Lands; yet, she was still reprimanded.73

In response to every statement offered by Defendant regarding Plaintiff’s poor attitude

and negative tone in dealing with co-workers, Plaintiff counters with her performance

evaluations identifying her as a “hard worker” and “good employee;” her work was

“excellent,” and there were no “problems with her job performance.”74 Further, Plaintiff

cites the declaration of co-worker Shirley Dupre (“Dupre”), who described Plaintiff as

professional, cooperative, a dedicated worker, and someone who performed her job

exceptionally well.75      Plaintiff further contends that the lack of documentation for

Hickerson’s alleged verbal counselings with Plaintiff regarding her tone and her

satisfactory performance evaluations undermine Hickerson’s credibility regarding

Plaintiff’s attitude.76 Plaintiff also claims Hickerson told her that he did not want to write

her up in 2017, but was directed to do so by Brown,77 which Plaintiff believes evidences

retaliatory motive on the part of Brown. Further, Plaintiff contends Lands was not issued

a corrective action for the incident; rather, her report was merely Hickerson’s account of

the incident, and Lands was not disciplined.78

       Defendant acknowledges that Arceneaux emailed Hickerson on August 15, 2017

regarding the 2017 dispute between Plaintiff and Lands and communicated that Plaintiff

was not in the wrong in this incident; however, Hickerson testified that, while he took


73
   Rec. Doc. No. 29-3 at 203, Ex. 14 to Bracken Depo.
74
   Rec. Doc. No. 29-4, Plunkett Depo. at 33; Rec. Doc. No. 29-2, Hickerson Depo. at 31-32.
75
   Rec. Doc. No. 29-2 at 228, Dupre Declaration.
76
   Rec. Doc. No. 29-2, Hickerson Depo. at 49-52.
77
   Rec. Doc. No. 29-3, Bracken Depo. at 248.
78
   Rec. Doc. No. 29-3, Wells Depo. at 113-118; Rec. Doc. No. 29-2, Hickerson Depo., Exs. 69, 70.
Document Number: 67937                                                                             11
Arceneaux’s email into account, it was contradicted by other witness accounts, and

Hickerson ultimately decided to issue the corrective action to Plaintiff.79

       Regarding Plaintiff’s 2017 satisfactory performance evaluation and insistence that

she did not have a bad work attitude or tone of voice issue, Defendant claims Plaintiff’s

characterizations of Hickerson’s and Pamela Plunkett’s evaluations of her performance

are incorrect. While Hickerson testified that Plaintiff’s “work was good,” “she seemed

dedicated to the work,” and she was a “good worker,” he also testified that she had

“personality issues” because she had a “difficult personality,” an “attitude,” and she was

“confrontational” with Lands.80 Hickerson characterized Plaintiff as “rude” and as having

“outburst[s]” and “negativity in front of everybody,” meaning “it is what she says and how

she says it.”81 Further, Hickerson testified that Plaintiff created an intimidating work

environment in the Mortgage Department because the way she talked to people “[was]

not always pleasant.”82 Plaintiff’s subsequent supervisor Plunkett did, indeed, testify that

Plaintiff was a “very hard worker” and her “work was excellent;”83 however, Plunkett also

testified that, at some point, Plaintiff’s attitude towards her changed, and Plaintiff was

rude, making snide remarks and inappropriate comments.84

       Defendant denies the sentiment expressed by Dupre that Plaintif was

“professional, cooperative, [a] dedicated worker, and performed her job exceptionally

well,” noting that Dupre was a Clerk of Court employee who did not work in the same

department as Plaintiff and did not supervise Plaintiff.        To the contrary, Plaintiff’s


79
   Rec. Doc. No. 27-4, Hickerson Depo. at 137, 139-141.
80
   Id. at 32, 103.
81
   Id. at 47, 105-106.
82
   Id. at 187.
83
   Rec. Doc. No. 27-6, Plunkett Depo. at 33.
84
   Id. at 44-48, 57.
Document Number: 67937                                                                   12
supervisors— Hickerson, Jagneaux, Plunkett, Kahne Cupit (“Cupit”) and Brandon Abadie

(“Abadie”) —did not share this opinion of Plaintiff.85

        Further, Defendant notes that both Jagneaux and Hickerson testified that

Jagneaux was present for several conferences with Plaintiff regarding her attitude.86

Defendant posits that Plaintiff’s denial of this fact is apparently based on her

misassumption and speculation that Jagneaux had not signed the statement attributable

to her because Plaintiff believed that she would have signed her name as “Denise

Becnel,” her maiden name.87 However, Jagneaux submitted a declaration verifying this

was her statement and it was true and correct.88

        Defendant rebuts Plaintiff’s claim that Hickerson was directed by Brown to issue

the August 18 2017 corrective action with Hickerson’s testimony wherein he expressly

denies this assertion.89 Defendant also admits that the correction action issued to Lands

was merely a report of the incident and not discipline.90

        D. September 2017 Transfer to Airline Office

        On September 15, 2017, the supervisors of the Mortgage Department met with

Brown and Wells to further discuss Plaintiff.91 Wells drafted a summary of the meeting92

wherein the decision was made to transfer Plaintiff to the Mortgage Department located


85
   Rec. Doc. No. 27-3, Brown Depo. at 79, 81, 97-98, 106-107, 126-127, 204-205; Rec. Doc. No. 35-1,
Hickerson Depo. at 31-32, 84, 103, 136, 156, 183; Rec. Doc. No. 35-2, Wells Depo. at 163, 173; Rec. Doc.
No. 35-3, Plunkett Depo. at 33, 146-147, 149, 158-159, 162-163, 171, 187; Rec. Doc. No. 27-22, Abadie
Declaration, ¶¶ 5-6; Rec. Doc. Nos. 27-9, 27-12, 27-13, & 27-19.
86
    Doc. No. 27-4, Hickerson Depo. at 38-39, 41-47, 50- 52, 94, 122; Rec. Doc. No. 27-12, Jagneaux
Declaration.
87
   Rec. Doc. No. 27-2, Bracken Depo. at 236.
88
   Rec. Doc. No. 27-12, Jagneaux Declaration.
89
   Rec. Doc. No. 35-1, Hickerson Depo. at 83-84, 136, 156.
90
   Id. at 133-135.
91
   Rec. Doc. No. 27-3, Brown Depo. at 203; Rec. Doc. No. 27-4, Hickerson Depo. at 159-160, 167-168,
188; Rec. Doc. No. 27-5, Wells Depo. at 155-157, 165-167.
92
   Rec. Doc. No. 27-5, Wells Depo. at 156; Rec. Doc. No. 27-17.
Document Number: 67937                                                                               13
at the Clerk’s Airline Highway office.93 Brown and Wells felt that a transfer would provide

Plaintiff with another chance and a “fresh start.”94 Hickerson agreed with the transfer and

thought it would be a “good move” because Plaintiff would have a private office, “quiet

space” to concentrate, and she would “not have to deal with coworkers so much.”95 Her

supervisors did not consider Plaintiff’s transfer to the Airline office as discipline.96 Plaintiff

switched job locations with Clerk’s employee Reagan Callendar (“Callendar”).97

       Plaintiff was informed of the transfer on September 15th and began working at the

Airline office the same day.98 Plaintiff testified that she understood that she was being

sent to work at the Airline office because she was having problems working downtown.99

At the Clerk’s Airline Branch Office, Plaintiff was supervised by the Administrator of the

Airline office, Brandon Abadie, and two co-supervisors, Pamela Plunkett and Kahne

Cupit.100 Defendant contends that, at the time of her transfer, the supervisors at the

Airline office did not know about Plaintiff’s write ups, issues and/or conflicts at the

Downtown office.101

       Plaintiff’s job duties changed at the Airline branch. Sheriff sales are not performed

at the Airline Branch office; thus, instead of performing expropriations or sheriff’s sales as

she had done at the Downtown office, Plaintiff focused on cancellations and liens at the




93
   Rec. Doc. No. 27-3, Brown Depo. at 83; Rec. Doc. No. 27-4, Hickerson Depo. at 194; Rec. Doc. No. 27-
5, Wells Depo. at 155, 167, 168.
94
   Id. at 83, 92, 135;
95
   Rec. Doc. No. 27-4, Hickerson Depo. at 65-66, 68, 70-71, 159-160, 170, 171.
96
   Rec. Doc. No. 27-5, Wells Depo. at 94.
97
   Rec. Doc. No. 27-4, Hickerson Depo. at 66-68, 159, 166; Rec. Doc. No. 27-5, Wells Depo. at 167.
98
   Rec. Doc. No. 27-2, Bracken Depo. at 269; Rec. Doc. No. 27-4, Hickerson Depo. at 173, 178-179.
99
   Id. at 281-282; Rec. Doc. No. 27-18.
100
    Rec. Doc. No. 27-3, Brown Depo. at 93; Rec. Doc. No. 27-4, Hickerson Depo. at 36-37; Rec. Doc. No.
27-6, Plunkett Depo. at 10-11.
101
    Rec. Doc. No. 27-6, Plunkett Depo. at 15-16.
Document Number: 67937                                                                               14
Airline office.102 Plaintiff testified that she was “very happy” and came to “love” working

at the Airline office; she liked having her own private office, helping customers, and not

being bothered.103

        Plaintiff contends this transfer was involuntary and was in retaliation for reporting

the prior sexual harassment by Brown. Plaintiff claims Hickerson told her that he and

Glen Fortune (“Fortune”), Training Director, had to “fight for [Ms. Bracken] to stay at [her]

job” and that they did not know “why Mr. Brown hated” her.104 Plaintiff also claims that, a

few days before she was involuntarily transferred, Fortune met with her and “prayed for

her.”105 Plaintiff cites the deposition testimony of Wells to support her claim that the

decision to transfer her was made solely by Brown.106 However, while Wells testified that

the first she heard about Plaintiff’s transfer was from Brown, she also testified, in the

portion cited by Plaintiff, that Brown advised her that Fortune recommended the

transfer.107

        Plaintiff testified that Brown told her in this meeting that she would not have been

transferred if she had “[done] what [he] said.”108 Plaintiff argues that “doing what he said”

meant comply with his sexual advances,109 but this assertion appears nowhere in her

testimony regarding this incident. Plaintiff also contends that she was stripped of job

duties and her work hours changed.110 Plaintiff contends she was never told that she was


102
    Rec. Doc. No. 27-2, Bracken Depo. at 270-271, 456, 458, 463, 495; Rec. Doc. No. 27-3, Brown Depo.
at 81-82, 91-92; Rec. Doc. No. 27-4, Hickerson Depo. at 163-166; Rec. Doc. No. 27-5, Wells Depo. at 176-
178.
103
    Id. at 274-277; Rec. Doc. No. 27-4, Hickerson Depo. at 179, 190.
104
    Rec. Doc. No. 29-3, Bracken Depo. at 259-61, 469-470.
105
    Id.
106
    Rec. Doc. No. 29-3, Wells Depo. at 155-157; 169.
107
    Id. at 169.
108
    Rec. Doc. No. 29-3, Bracken Depo. at 262.
109
    Rec. Doc. No. 29-1, p. 10.
110
    Rec. Doc. No. 29-3, Bracken Depo. at 463-465.
Document Number: 67937                                                                                15
being transferred because of her work performance issues but, rather, because Callendar

was having work performance issues.111 Plaintiff claims that, contrary to Defendant’s

assertion otherwise, Wells disclosed Plaintiff’s disciplinary history to Abadie in October

2017.112 Plaintiff apparently denies that anyone supervised her at the Airline branch other

than Brown.113

       In response, Defendant notes that Hickerson and Fortune both deny ever telling

Plaintiff that Brown “hated her” or that they had to “fight for [her] to stay at her job.”114

Brown denied ever making the statement that he hated Plaintiff.115 Defendant denies that

Brown solely made the decision to transfer Plaintiff and cites multiple sources of evidence

that Fortune first raised the transfer as an option.116 Indeed, Plaintiff admitted that Fortune

was “part of the team that put [the transfer] together.”117 Defendant also contends Plaintiff

has mischaracterized her own testimony in stating that Brown told her she would not have

been transferred if she had “‘[done] what [he] said’ [complied with his sexual advances].”

Defendant quotes Plaintiff’s actual testimony on this: “Barbara, if you would have did what

I said, we wouldn’t have to bring Denise from across the street.”118              Defendant argues

that the context of this testimony reveals that Plaintiff took this to mean that she would

have been made the supervisor, a position she never asked or applied for, and




111
    Rec. Doc. No. 29-2, Hickerson Depo. at 65-68; Rec. Doc. No. 29-3, Wells Depo. at 167-168; Rec. Doc.
No. 29-3, Bracken Depo. at 283; Rec. Doc. No. 29-4, Plunkett Depo. at 42-44, 111-112.
112
    Rec. Doc. No. 35-2, Wells Depo. at 180-185.
113
    Rec. Doc. No. 29-1, p. 11 (citing Rec. Doc. No. 29-3, Brown Depo. at 71-72).
114
    Rec. Doc. No. 35-1, Hickerson Depo. at 182-183; Rec. Doc. No. 35-2, Wells Depo. at 161; Rec. Doc.
No. 35-5, Fortune Declaration.
115
    Rec. Doc. No. 29-3, Brown Depo. at 147.
116
    Id. at 135; Rec. Doc. No. 35-1, Hickerson Depo. at 166; Rec. Doc. No. 35-2, Wells Depo. at 169; Rec.
Doc. No. 35-5.
117
    Rec. Doc. No. 29-3, Bracken Depo. at 261.
118
    Id. at 262-263.
Document Number: 67937                                                                               16
presumably did not want.119

       Defendant also challenges Plaintiff’s contention that there was no mention of her

attitude, antagonistic tone, or unprofessional conduct at the transfer meeting, citing Wells’

notes from the meeting discussion.120 Further, the email sent by Plaintiff regarding this

meeting undermines her claim: “I was scolded by Mr. Brown regarding my alleged

conduct with my coworker, Ms. Lands and then I was told by Mr. Brown that I was being

transferred to the Airline office.”121 Defendant admits that Plaintiff’s work hours and job

duties were changed following the transfer. Finally, Defendant acknowledges that, as the

Chief Deputy Clerk of Court, Brown remained general supervisor over all employees of

the Clerk of Court; however, he was not Plaintiff’s day-to-day supervisor and did not know

about the corrective actions issued by her direct supervisors.122

       E. October 2018 Corrective Action and Suspension

       In October 2018, Plunkett observed that Plaintiff had begun to treat her differently,

made “snide remarks,” acted “rude,” and “talk[ed] bad . . . or talk[ed] down to” her.”123

Other employees at the Airline branch had also complained to Plunkett about Plaintiff

being rude.124 Plunkett spoke with her co-supervisor Cupit about Plaintiff; Cupit stated,

“If I were you, I would not take that from her.”125 Thus, Plunkett complained to the Airline

Administrator, Brandon Abadie.126 Plunkett was verbally disciplined by Abadie for using




119
    Id.
120
    Rec. Doc. No. 27-17.
121
    Rec. Doc. No. 27-18.
122
    Rec. Doc. No. 27-2, Bracken Depo. at 492; Rec. Doc. No. 27-3, Brown Depo. at 71, 107, 126-127, 135,
152-154, 204-205.
123
    Rec. Doc. No. 27-6, Plunkett Depo. at 41-42, 44, 46-49, 154-155.
124
    Id. at 55-59.
125
    Id. at 55, 61.
126
    Id.
Document Number: 67937                                                                              17
a curse word when speaking with Plaintiff.127

        Plaintiff was issued a disciplinary action on October 24, 2018 for her interaction

with Plunkett.128 Plaintiff felt that Plunkett did not properly greet her, so she approached

Plunkett’s doorway and made a “smart remark” to the effect that the “old women have to

help the young women” learn to say good morning.129 Plunkett complained to Abadie that

she was “tired and couldn’t do it anymore.”130 Plunkett agreed with the disciplinary action

given to Plaintiff.131

        Abadie made the decision to write up Plaintiff on his own, without consulting

Brown.132 Abadie told Plaintiff that the reason for the corrective action and her suspension

was because five employees had complained to him about her rudeness, she had a “tone”

when talking to a coworker about a phone call, and she displayed a bad attitude when

asked to train a coworker.133 In accordance with the Clerk’s progressive discipline policy,

and because this was not her first corrective action, Abadie decided to suspend

Plaintiff.134 Plaintiff was suspended for one week without pay,135 from October 24, 2018

through November 1, 2018; thereafter she took a one-week vacation from November 2,

2018 through November 7, 2018. She returned to work on November 8, 2012.136



127
    Id. at 89-90.
128
    Rec. Doc. No. 27-19.
129
    Id.; Rec. Doc. No. 27-2, Bracken Depo. at 291, 298-299, 445; Rec. Doc. No. 27-5, Wells Depo. at 186-
187; Rec. Doc. No. 27-6, Plunkett Depo. at 45-46, 151-152.
130
    Rec. Doc. No. 27-6, Plunkett Depo. at 54, 158, 169.
131
    Id. at 108, 213-214.
132
    Rec. Doc. No. 27-22, Abadie Declaration, ¶ 5; Rec. Doc. No. 27-6, Plunkett Depo. at 149, 158-159, 162-
163, 171.
133
    Rec. Doc. No. 27-2, Bracken Depo. at 297-299, 310, 437, 445-447; Rec. Doc. No. 27-5, Wells Depo. at
132-133, Vol. 2 pp. 18-21; Rec. Doc. No. 27-6, Plunkett Depo. at 99-100, 102, 214-216.
134
    Rec. Doc. No. 27-22, Abadie Declaration, ¶ 6; Rec. Doc. No. 27-6, Plunkett Depo. at 187.
135
    Rec. Doc. No. 27-2, Bracken Depo. at 447, 484; Rec. Doc. No. 27-3, Brown Depo. at 107-108; Rec.
Doc. No. 27-5, Wells Depo. at 180-181.
136
    Id. at 313, 450-452; Rec. Doc. No. 27-3, Brown Depo. at 101, 109-111; Rec. Doc. No. 27-5, Wells Depo.
at 216-217, Vol. 2 p. 59; Rec. Doc. No. 27-20.
Document Number: 67937                                                                                  18
        Plaintiff felt the corrective action and suspension were “unjust,” “unfair,” not truthful

and an attack on her character.137              During her suspension, Plaintiff wrote rebuttal

letters.138 Wells considered Plaintiff’s rebuttal but ultimately stood by the suspension.139

        Plaintiff generally denies the veracity of Defendant’s version of the events that led

to the October 2018 corrective action; however, she often fails to cite supporting record

evidence for her assertions of fact, or she cites record evidence that does not support her

assertion.     Plaintiff contends she did not say to Plunkett that “the young ones have to

teach the old people some manners,” rather, Plaintiff claims she said in a joking manner

that “the older women have to help the younger women” after Plunkett slammed a door

while Plaintiff was training another employee.140

        Plaintiff also contends Plunkett never complained about Plaintiff’s “rudeness” until

her deposition. Plaintiff points to Plunkett’s testimony that she did not document or report

the instances when her Airline co-workers allegedly complained about her rudeness.141

Plaintiff also claims that she was suspended without any opportunity to defend herself.142

Plaintiff maintains that Brown made the decision to suspend her.143

        Plaintiff also claims that her co-workers engaged in the same general behavior of

which she was accused, but they were not disciplined as harshly as she. Specifically,

Plaintiff points to the fact that Plunkett admittedly cursed at Plaintiff during a work


137
    Id. at 294, 296, 301.
138
    Id. at 297, 302; Rec. Doc. No. 27-21.
139
    Rec. Doc. No. 27-5, Wells Depo. at 203-207, 214-216.
140
    Rec. Doc. No. 29-3, Bracken Depo. at 290-291.
141
    Rec. Doc. No. 29-4, Plunkett Depo. at 55-58.
142
    Rec. Doc. No. 29-3, Bracken Depo. at 296-301, 448, 467-468. Plaintiff also claims Abadie told her he
did not want to write her up, and she cites to her deposition testimony at pp. 496-497. Rec. Doc. No. 29-1,
p. 12. These pages were not submitted by Plaintiff as an exhibit, and the Court cannot verify support for
this claim.
143
    Plaintiff cites Exhibit 62 to Brown’s Depo. in support of this assertion; this exhibit does not appear in
Plaintiff’s submitted exhibits.
Document Number: 67937                                                                                    19
exchange, but Plaintiff contends Plunkett was not disciplined for this or other similar

conduct.144

        Plaintiff makes the unsupported claim that she met with Wells and Hickerson on

October 31, 2018 and “conveyed to them that she was being harassed.”145

        Defendant counters Plaintiff’s assertions, citing Plunkett’s testimony that she

discussed Plaintiff’s attitude with Cupit and Abadie on two to three occasions.146 Further,

Plunkett testified that employees in the Recording Department, specifically Karen Pope

and Kindra Patin, complained to her about Plaintiff’s rude comments, being rude to

customers, and being rude in general.147 Defendant also contends Plaintiff did have an

opportunity to defend herself as she wrote her version of events on the corrective action

and submitted two rebuttal letters.148 Defendant disputes that Plunkett was not disciplined

for using a curse word in a conversation with Plaintiff; the record demonstrates that

Plunkett was given a verbal counseling by Abadie, and Plunkett immediately apologized

to Plaintiff.149

        Defendant acknowledges that Plunkett and Plaintiff dispute the exact wording of

the comment that gave rise to the October 2018 corrective action; however, Defendant

maintains that, in either scenario, Plunkett did not take the comment as joking but as

insubordinate.150      Also, Defendant admits that Brown ultimately approved Plaintiff’s

suspension after the fact,151 but Defendant maintains that Abadie made the decision to


144
    Id. at 293-295, 484; Rec. Doc. No. 29-4, Plunkett Depo. at 90-95, 209-211.
145
    Rec. Doc. No. 29-1, p. 14. The citation to Bracken’s Depo., pp. 305-306 does not support this assertion,
and p. 315 was not submitted in Plaintiff’s exhibits.
146
    Rec. Doc. No. 27-6, Plunkett Depo. at 49-50, 54-55; 59, 61, 108.
147
    Id. at 55-58.
148
    Rec. Doc. No. 27-2, Bracken Depo. at 287-290; Rec. Doc. No. 27-19; Rec. Doc. No. 27-21.
149
    Rec. Doc. No. 27-6, Plunkett Depo. at 89-90, 93, 96.
150
    Id. at 44-47, 213-214; Rec. Doc. No. 27-19.
151
    Rec. Doc. No. 27-3, Brown Depo. at 107; Rec. Doc. No. 35-2, Wells Depo. at 190-192.
Document Number: 67937                                                                                   20
suspend Plaintiff without consulting Brown.152

        F. November 13, 2018 Final Written Warning and Separation

        On Tuesday, November 13, 2018, Brown, Wells, Abadie, Plunkett, and Cupit met

with Plaintiff153 to provide Plaintiff with a final warning, to “get on the same page,” and to

explain that they were not going to tolerate any more disruptions and the expectations for

moving forward.154 Defendant maintains there was no intent to terminate Plaintiff at this

meeting.155 Brown began the meeting by presenting a final written warning letter to

Plaintiff and asking her to read it.156 Plaintiff stated she “was not going to read the letter”

and was “not going to sign anything.”157 Plaintiff accused Brown of being there to “harass”

and “bother” her, she could “hashtag me too,” Brown had watched her out of his window,

she told Howard Burgess, and Brown sent Lands and Plunkett to have her written up.158

Defendant admits Brown replied that it was not true no one would believe her.159 Plaintiff

then accused Abadie and Plunkett of wrongdoing.160 Plaintiff pointed directly at Plunkett,




152
    Rec. Doc. No. 27-22, Abadie Declaration at ¶ 5; Rec. Doc. No. 27-6, Plunkett Depo. at 149, 158-159,
162-163, 171, 187; Rec. Doc. No. 35-2, Wells Depo. at 180-181, Vol. 2 at 59-60.
153
    Rec. Doc. No. 27-2, Bracken Depo. at 316, 318; Rec. Doc. No. 27-3, Brown Depo. at 102; Rec. Doc.
No. 27-5, Wells Depo. at 224-225; Rec. Doc. No. 27-6, Plunkett Depo. at 61-62; Rec. Doc. No. 27-22,
Abadie Declaration; Rec. Doc. No. 27-23, Cupit Declaration.
154
    Rec. Doc. No. 27-5, Wells Depo. at 220; Rec. Doc. No. 27-3, Brown Depo. at 102-103, 105; Rec. Doc.
No. 27-22, Abadie Declaration.
155
    Rec. Doc. No. 27-5, Wells Depo. at 220.
156
    Rec. Doc. No. 27-2, Bracken Depo. at 318-319; Rec. Doc. No. 27-3, Brown Depo. at 103; Rec. Doc. No.
27-5, Wells Depo. at 225; Rec. Doc. No. 27-6, Plunkett Depo. at 64.
157
    Id. at 319; Rec. Doc. No. 27-3, Brown Depo. at 103, 214; Rec. Doc. No. 27-5, Wells Depo. at 225; Rec.
Doc. No. 27-6, Plunkett Depo. at 64, 68, 76-87, 130; Rec. Doc. No. 27-22, Abadie Declaration; Rec. Doc.
No. 27-23, Cupit Declaration; Rec. Doc. No. 27-24.
158
    Rec. Doc. No. 27-2, Bracken Depo. at 319, 442; Rec. Doc. No. 27-3, Brown Depo. at 114; Rec. Doc.
No. 27-5, Wells Depo. at 48, 52-53, 65, 68, 225; Rec. Doc. No. 27-25; Rec. Doc. No. 27-6, Plunkett Depo.
at 69-71, 203-204.
159
    Id. at 319; Rec. Doc. No. 27-3, Brown Depo. at 137, 199.
160
    Id. at 320, 322; Rec. Doc. No. 27-3, Brown Depo. at 114, 143; Rec. Doc. No. 27-5, Wells Depo. at 53,
227-228; Rec. Doc. No. 27-6, Plunkett Depo. at 68, 105-106; Rec. Doc. No. 27-22, Abadie Declaration;
Rec. Doc. No. 27-24.
Document Number: 67937                                                                                21
stating she had “a problem” with her and said that she was the “culprit.”161 The meeting

became loud.162 The witnesses described Plaintiff’s behavior during his meeting as: “out

of control,” “yelling,” “unprofessional,” “disruptive,” “disrespectful,” “hostile,” and

“inappropriate.”163

        According to Plaintiff, Brown told her that she could either sign the letter or she

could leave.164 However, the supervisors present at the meeting reported that Plaintiff

stated she was resigning her employment.165 Wells printed a resignation form (using the

Clerk’s form), but Plaintiff refused to sign the form.166 Plaintiff clocked out, gathered her

belongings and left the office.167 Plaintiff disputes that she resigned on November 13th,

stating instead that she was “pushed out of the door.”168 Defendant contends that, even

if she had not resigned, Wells would have recommended her termination due to her

conduct in the meeting.169

        Subsequently, Plaintiff sent the Clerk’s office a letter dated December 3, 2018,

regarding “wrongful termination.”170 Plaintiff testified she was not seeking her job back;




161
    Rec. Doc. No. 27-5, Wells Depo. at 53, 225, 230; Rec. Doc. No. 27-6, Plunkett Depo. at 66, 68, 88-89,
97; Rec. Doc. No. 27-24.
162
    Rec. Doc. No. 27-5, Wells Depo. at 225-226; Rec. Doc. No. 27-6, Plunkett Depo. at 72, 108-109, 113.
163
    Rec. Doc. No. 27-3, Brown Depo. at 114, 214; Rec. Doc. No. 27-5, Wells Depo. at 49, 56, 207, 251;
Rec. Doc. No. 27-23, Cupit Declaration; Rec. Doc. No. 27-6, Plunkett Depo. at 216-217.
164
    Rec. Doc. No. 27-2, Bracken Depo. at 321.
165
    Rec. Doc. No. 27-3, Brown Depo. at 102, 113-114, 136, 139, 193-195, 214; Rec. Doc. No. 27-5, Wells
Depo. at 57, 228-229, 231-232, 251-252; Rec. Doc. No. 27-6, Plunkett Depo. at 134-135, 137; Rec. Doc.
No. 27-22, Abadie Declaration.
166
    Rec. Doc. No. 27-2, Bracken Depo. at 326; Rec. Doc. No. 27-3, Brown Depo. at 138; Rec. Doc. No. 27-
5, Wells Depo. at 231; Rec. Doc. No. 27-6, Plunkett Depo. at 137-141; Rec. Doc. No. 27-22, Abadie
Declaration; Rec. Doc. No. 27-26.
167
    Rec. Doc. No. 27-2, Bracken Depo. at 321-322; Rec. Doc. No. 27-3, Brown Depo. at 142; Rec. Doc. No.
27-5, Wells Depo. at 231; Rec. Doc. No. 27-6, Plunkett Depo. at 183; Rec. Doc. No. 27-22, Abadie
Declaration.
168
    Rec. Doc. No. 27-2, Bracken Depo. at 327.
169
    Rec. Doc. No. 27-5, Wells Depo. at 251-252.
170
    Rec. Doc. No. 27-2, Bracken Depo. at 344; Rec. Doc. No. 27-3, Brown Depo. at 123; Rec. Doc. No. 27-
5, Wells Depo. at 40-41; Rec. Doc. No. 27-27.
Document Number: 67937                                                                                 22
instead, she wanted payment of wages as a result of her suspension.171 In response to

this letter, the Clerk had the allegations investigated, but Plaintiff opted not to participate

in the investigation.172

        Plaintiff acknowledges this meeting took place but contends the final written

warning was based on “false information” because the letter indicated she did not want

to train a co-worker, and Plaintiff claims she had no problem training the co-worker and

had no prior disagreements with other co-workers.173 Plaintiff stated during the meeting

that she “could not take this anymore.”174 Plaintiff denies that she ever stated that she

wanted to resign, states that she did not get loud, and insists that she was terminated

during this meeting.175 Plaintiff further contends that, following her termination, Brown

made a statement to Plunkett: “what took you so long to get rid of [Plaintiff].”176 Defendant

acknowledges that Brown made this statement177 but denies that it demonstrates

retaliatory intent. Brown admitted this was a “very inappropriate” statement and he was

“wrong for making it,”178 however Defendant notes that the statement was made after

Plaintiff was already gone, and was made in jest as Plunkett did not terminate Plaintiff.179

        On March 12, 2019, Plaintiff filed a Charge of Discrimination with the EEOC

(“Charge”) alleging discrimination based on race, sex, and retaliation between October




171
    Id. at 351-352.
172
    Id. at 361-364; Rec. Doc. No. 27-3, Brown Depo. at 115, 118; Rec. Doc. No. 27-5, Wells Depo. at 41,
43-44, 252-253.
173
    Rec. Doc. No. 29-3, Wells Depo. at 19-22, 22-23, 61-63, 71; Exhibit F to Wells Depo. Plaintiff offers
other statements that are unsupported by record citations and will not be considered by the Court.
174
    Rec. Doc. No. 29-4, Plunkett Depo. at 138-141; Rec. Doc. No. 29-3, Bracken Depo. at 318-327
175
    Id. at 321, 323-324, 461.
176
    Id. at 325.
177
    Rec. Doc. No. 27-3, Brown Depo. at 205; Rec. Doc. No. 27-6, Plunkett Depo. at 35-36.
178
    Id. at 206.
179
    Id. at 205, 206, 210, 212; Rec. Doc. No. 27-6, Plunkett Depo. at 38, 40, 41, 218.
Document Number: 67937                                                                                 23
24, 2018 and November 13, 2018.180 On November 19, 2019, the EEOC issued a

dismissal and a “Notice of Right to sue.” The EEOC issued a “no cause” determination

stating, “[b]ased upon its investigation, the EEOC is unable to conclude that the

information obtained established violations of the statutes… No finding is made as to any

other issue that might be construed as having been raised by this charge.”181 Plaintiff

subsequently filed this lawsuit, alleging retaliation under Title VII of the Civil Rights Act of

1964.182

        Defendant now moves for summary judgment on Plaintiff’s claim, which Plaintiff

has opposed. Although Defendant initially moved for summary judgment on the issue of

EEOC exhaustion, Defendant has abandoned that claim in its Reply,183 thus the only

issue before the Court is Plaintiff’s Title VII retaliation claim.

II.     LAW AND ANALYSIS

            A. Summary Judgment

        In reviewing a party’s motion for summary judgment, the Court will grant the motion

if (1) there is no genuine issue of material fact, and (2) the mover is entitled to judgment

as a matter of law.184 This determination is made “in the light most favorable to the

opposing party.”185 A party moving for summary judgment “‘must “demonstrate the

absence of a genuine issue of material fact,” but need not negate the elements of the




180
    Rec. Doc. No. 10-1, p. 2; see Rec. Doc. No. 12-1, p. 21.
181
    Rec. Doc. Nos. 1-1, ¶ 10; 10-1, p. 2.
182
    42 U.S.C. § 2000e.
183
    Rec. Doc. No. 35 at 6, n. 38.
184
    FED. R. CIV. P. 56(a).
185
    Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970) (citing United States v. Diebold, Inc., 369 U.S.
   654, 655 (1962); 6 V. MOORE, FEDERAL PRACTICE 56.15(3) (2d ed. 1966)).
Document Number: 67937                                                                                  24
nonmovant’s case.’”186 If the moving party satisfies its burden, “the non-moving party must

show that summary judgment is inappropriate by setting ‘forth specific facts showing the

existence of a genuine issue concerning every essential component of its case.’”187

However, the non-moving party’s burden “‘is not satisfied with some metaphysical doubt

as to the material facts, by conclusory allegations, by unsubstantiated assertions, or by

only a scintilla of evidence.’”188

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”189 All reasonable factual

inferences are drawn in favor of the nonmoving party.190 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”191 “Conclusory allegations unsupported by specific

facts . . . will not prevent the award of summary judgment; ‘the plaintiffs [can]not rest on

his allegations . . . to get to a jury without any “significant probative evidence tending to

support the complaint.”’”192




186
    Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003) (quoting Little
   v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)); Celotex Corp. v. Catrett, 477 U.S. 317,
   323-25 (1986).
187
    Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003) (quoting Morris v. Covan World
  Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
188
    Willis v. Roche Biomedical Lab., Inc., 61 F.3d 313, 315 (5th Cir. 1995) (quoting Little, 37 F.3d at 1075).
189
    Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007) (quoting
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
190
    Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
191
    RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
192
    Nat’l Ass’n of Gov’t Emps. v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir. 1994)
   (quoting Anderson, 477 U.S. at 249).
Document Number: 67937                                                                                     25
                B.      Retaliation

          Plaintiff contends her termination was in retaliation for reporting the sexual

harassment she suffered by Brown’s alleged conduct. To establish a prima facie case of

retaliation under the traditional McDonnell Douglas framework, “the plaintiff must

establish that: (1) [s]he participated in an activity protected by Title VII; (2) h[er] employer

took an adverse employment action against h[er]; and (3) a causal connection exists

between the protected activity and the adverse employment action.”193 An employee

engages in activity protected by Title VII when the employee has “opposed any practice

made an unlawful employment practice” by Title VII or “made a charge, testified, assisted,

or participated in any manner in an investigation, proceeding, or hearing” under Title

VII.194

          If the plaintiff establishes a prima facie case, then the employer has the burden of

production to provide “a legitimate, non-discriminatory reason” for the adverse

employment action.195 If the employer meets this burden, then the plaintiff has the burden

to prove that the proffered reason is pretextual.196 “A plaintiff may establish pretext by

showing that a discriminatory motive more likely motivated her employer's decision, such

as through evidence of disparate treatment, or that her employer's explanation is

unworthy of credence.”197 Ultimately, in order to survive a motion for summary judgment,

a plaintiff must show “a ‘conflict in substantial evidence’” on the question of whether the




193
    McCoy v. City of Shreveport, 492 F.3d 551, 557 (5th Cir. 2007).
194
    42 U.S.C. § 2000e–3(a); Long v. Eastfield College, 88 F.3d 300, 304 (5th Cir. 1996).
195
    Patrick v. Ridge, 394 F.3d 311, 315 (5th Cir. 2004).
196
    Id.
197
    Haire v. Bd. of Supervisors of La. State Univ. Agric. & Mech. Coll., 719 F.3d 356, 363 (5th Cir. 2013).
Document Number: 67937                                                                                    26
employer would not have taken the adverse employment action but for the protected

activity.198

                1. Direct Evidence

        Plaintiff contends that the following statements by Brown constitute direct evidence

of retaliation such that summary judgment is not proper, and she is not required to

demonstrate a prima facie case of retaliation under the McDonnell Douglas framework:


        (1) Ms. Bracken would not be transferred had she “[done] what [he] said”
        (in reference to his sexual advances), (2) Ms. Bracken had “big mouth” (in
        reference to her complaints), (3) Ms. Bracken would have been promoted
        but for her “mouth”, (3) “what took you so long to get rid of” Ms. Bracken,
        (4) Ms. Bracken was “going to do what [Mr. Brown] said she was going to
        do”, (5) “nobody would be [sic] believe” Ms. Bracken’s complaints of sexual
        harassment, and (6) that Ms. Bracken was going to sign the retaliatory final
        written warning or “else”. Hickerson’s statement to Ms. Bracken that he and
        Mr. Fortune did not know why Mr. Brown “hated” her also demonstrates
        direct evidence of retaliation.199

        Plaintiff relies on the decision of the Fifth Circuit in Fabela v. Socorro Indep. Sch.

Dist.,200 wherein the court held that an employer’s statement during a termination meeting

that the plaintiff was a “problem,” and his reference to her filing an EEOC complaint years

prior, constituted direct evidence of retaliation.201

        Defendant counters that the statements attributed to Brown do not constitute direct

evidence of retaliation because none of the statements refer to Plaintiff’s engaging in

protected activity opposing sexual harassment. Defendant argues:

        Tellingly, the only way Plaintiff can make even a plausible argument that
        these statements constitute direct evidence is by adding parenthetical or

198
    Musser v. Paul Quinn Coll., 944 F.3d 557, 561 (5th Cir. 2019) (quoting Hernandez v. Yellow Transp.,
Inc., 670 F.3d 644, 658 (5th Cir. 2012)).
199
    Rec. Doc. No. 29 at 19.
200
     329 F.3d 409 (5th Cir. 2003), overruled on other grounds by Smith v. Xerox Corp., 602 F.3d 320, 330
(5th Cir. 2010)).
201
    Id. at 416-417.
Document Number: 67937                                                                                27
           bracketed statements, such as: (1) “Ms. Bracken would not have been
           transferred had she “[done] what [he] said” [complied with his sexual
           advances]; and, (2) “Ms. Bracken had a big mouth (in reference to her
           complaints)”. The fact that Plaintiff added these parenthetical statements
           to “fill in” the inference of retaliatory motive demonstrates exactly why they
           cannot be deemed direct evidence: standing alone, the quotations do not
           refer to any protected activity or retaliatory motive.202

           The Court agrees. Plaintiff’s statements are only direct evidence if the bracketed

statements were actually made by Brown rather than supplied as interpreted by Plaintiff’s

counsel. Indeed, without counsel’s additional interpretive phrasing, the comments could

easily reference the purported reason for Plaintiff’s discipline – the manner in which she

spoke to supervisors and co-workers, i.e., her “mouth.” The statements offered, without

Plaintiff’s interpretive brackets, do not constitute direct evidence of retaliation. Further,

the comment that Brown made to Plunkett after Plaintiff’s termination – “what took you so

long to get rid of her” – was made after Plaintiff’s termination and, again, does not relate

to Plaintiff’s engagement in protected activity. The Court finds that Plaintiff has not

presented direct evidence of retaliation; therefore, she must proceed under the traditional

McDonnell Douglas burden-shifting framework.

                   2. Protected Activity

           Defendant contends Plaintiff has not provided evidentiary support for her claim that

she engaged in protected activity under Title VII. Defendant bases this argument on the

fact that, even accepting as true all of Plaintiff’s allegations relating to Brown’s conduct

towards her, such conduct did not rise to actionable harassment under the law.

Defendant further contends that, even if Plaintiff subjectively believed, in good faith, that

Brown had sexually harassed her, such a belief based on the nature of the conduct is


202
      Rec. Doc. No. 35 at 8-9 (original emphasis).
Document Number: 67937                                                                      28
objectively unreasonable. Additionally, Defendant claims that stating to Burgess that

Brown “approached her wrongfully” is too vague to constitute protected activity under Title

VII.

        Although the Court agrees with Defendant that Brown’s alleged conduct does not

rise to level of actionable harassment under Title VII under an objective reasonableness

standard, the Court will give Plaintiff the benefit of the doubt, as the non-movant, and

assume for the sake of this ruling that Plaintiff’s report to Burgess in 2013 constituted Title

VII protected activity. Indeed, the Fifth Circuit has repeatedly held that the opposition

clause does not actually require the opposed conduct to, in fact, violate Title VII. Rather,

it is “enough that [the plaintiff] reasonably believed the employment practice to be

unlawful.”203

        However, the Court concludes that this is the only instance of protected activity

supported by the record. Plaintiff claims she engaged in protected activity on September

19, 2017, in connection with the Airline transfer meeting; however, the record does not

reflect that Plaintiff complained of Brown’s alleged harassment during this meeting;

Plaintiff’s letters submitted October 26, 2018 and November 31, 2018 likewise contain no

such complaints.204 Outside of the 2013 reporting to Burgess, there is no record evidence

of Plaintiff’s alleged opposition to employment practices she perceived as unlawful.

        The Court also finds that Plaintiff’s comments directed at Brown during the final




203
    EEOC v. Rite Way Serv., Inc., 819 F.3d 235, 240 (5th Cir. 2016)(citing Payne v. McLemore's Wholesale
& Retail Stores, 654 F.2d 1130, 1137–40 (5th Cir. 1981)); see Cuellar v. Southwest General Emergency
Physicians, P.L.L.C., 656 F. App'x 707, 710 (5th Cir. 2016) (per curiam) (“[A] viable Title VII retaliation claim
does not necessarily depend on a viable harassment or discrimination claim.” (emphasis omitted)). While
the reasonable belief standard is “in tension with the plain text” of the statute, Royal v. CCC & R Tres
Arboles, L.L.C., 736 F.3d 396, 401 n.2 (5th Cir. 2013), it “remains good law.” Rite Way, 819 F.3d at 240.
204
    Rec. Doc. Nos. 27-21 & 27-27-18, respectively.
Document Number: 67937                                                                                         29
warning meeting of 2018 do not constitute Title VII protected activity under the law and

cannot form the basis of a retaliation claim. Defendant relies on the decision of the district

court for the Southern District of Mississippi in Burns v. Blackhawk Management Corp.,205

which the Court finds instructive here. In Burns, the plaintiff claimed he was terminated

in retaliation for complaining about an alleged violation of the Fair Labor Standards Act.

The defendant employer argued that the plaintiff was not fired for complaining about this

alleged violation but for the “unreasonable manner in which [he] complained.”206 The

court set forth the applicable Fifth Circuit guidance for such an argument:

          In the analogous context of Title VII retaliation jurisprudence, the Fifth
          Circuit has recognized that while an employee has the right to oppose an
          employer's unlawful employment practices, “not all ‘opposition’ activity is
          protected,” Jefferies v. Harris County Community Action Ass'n, 615 F.2d
          1025, 1036 (5th Cir.1980), and that “some conduct, even if in sincere
          opposition to unlawful employment practices ..., may be so disruptive or
          inappropriate as to fall outside the protections” of the act, be it Title VII or
          the FLSA, see Jones v. Flagship Intern., 793 F.2d 714, 728 (5th Cir.1986).
          See also Rosser v. Laborers' International Union, Local 438, 616 F.2d 221,
          223 (5th Cir.), cert. denied, 449 U.S. 886, 101 S.Ct. 241, 66 L.Ed.2d 112
          (1980) (“There may arise instances where the employee's conduct in
          protest of an unlawful employment practice so interferes with the
          performance of his job that it renders him ineffective in the position for which
          he was employed. In such a case, his conduct, or form of opposition, is not
          covered by § 704(a).”). “In determining whether particular conduct
          constitutes [protected] activity ..., this circuit has required a balancing test:
          ‘[T]he courts have required that the employee conduct be reasonable in light
          of the circumstances, and have held that “the employer's right to run his
          business must be balanced against the rights of the employee to express
          his grievances and promote his own welfare”.’” Jones, 793 F.2d at 728
          (quoting Jefferies, 615 F.2d at 1036); see also Payne v. McLemore's
          Wholesale & Retail Stores, 654 F.2d 1130, 1145 (5th Cir.1981) (“Courts
          have required that the employee's conduct be reasonable in light of the
          circumstances and that the conduct not be unjustifiably detrimental to the
          employer's interests.”). “If, under this balancing test, the manner in
          which the employee complains is found to be unreasonable, it falls
          outside the protection of the statute; the employee's conduct then may

205
      494 F.Supp.2d 427
206
      Id. at 433.
Document Number: 67937                                                                        30
        be deemed an independent, legitimate basis for [the adverse
        employment action].” Rollins v. State of Florida Dept. of Law Enforcement,
        868 F.2d 397, 401 (11th Cir.1989); see also Payne, 654 F.2d at 1142 (“If
        the defendant took an adverse employment action against the plaintiff
        because of opposition conduct by the plaintiff that was outside the
        protection of the statute, then the defendant may have had a legitimate,
        nondiscriminatory reason to justify its actions.”); Hochstadt v. Worcester
        Foundation for Experimental Biology, 545 F.2d 222, 229 (1st Cir.1976)
        (“Certain conduct for example, illegal acts of opposition or unreasonably
        hostile or aggressive conduct may provide a legitimate, independent, and
        nondiscriminatory basis for an employee's discharge.”).207


Applying this balancing test, “in determining whether an employee's conduct went ‘too

far’” courts must apply a rule of reason, taking into consideration both the purpose of the

Act to protect persons reasonably engaging in opposition activity and the employer's

interests and ‘management prerogatives.’”208 Relying on the Fifth Circuit’s decision in

Payne, the Burns court found that the plaintiff offered no evidence to demonstrate that

“his activities were reasonable under the circumstances and were warranted by the

employer's conduct.”209        Citing Hochstadt, the court noted that the plaintiff is only

protected “from discharge for filing complaints in good faith before appropriate federal

and state agencies and ‘for registering grievances through channels appropriate in the

particular employment setting.’”210

        Viewing the current record in the light most favorable to Plaintiff, and balancing the

relevant factors set forth above, the Court concludes that Plaintiff’s comments directed at

Brown during the final warning meeting are not protected opposition activity based on the

manner of Plaintiff’s complaint and in light of the context of the professional setting and


207
    Id. at 433-434 (emphasis added).
208
    Id. at 434 (quoting Hochstadt v. Worcester Foundation for Experimental Biology, 545 F.2d 222, 232 (1st
Cir.1976)).
209
    Id. at 435 (citing Payne, 654 F.2d at 1145).
210
    Id. at 436 (quoting Hochstadt, 545 F.2d at 230–31)(emphasis in Burns).
Document Number: 67937                                                                                 31
purpose of the meeting. Plaintiff does not even attempt to argue that such statements

made in the context of this meeting complied with the discrimination reporting policy

provided for in the Clerk’s Employee Handbook, or were otherwise made “through

channels appropriate in the particular employment setting.”211 Plaintiff fails to provide the

Court with any jurisprudential authority that would support the reasonableness of claiming

these comments constituted protected activity. Accordingly, the Court concludes that the

only protected opposition activity in this matter occurred in 2013, when Plaintiff

complained to Burgess about Brown’s alleged harassing behavior.

                  3. Adverse Employment Action/Retaliatory Harassment

            Plaintiff must next demonstrate that an adverse employment action occurred.

There is conflicting record evidence regarding whether Plaintiff stated her intent to resign

during the final warning meeting; however, it is undisputed that Plaintiff was suspended

in 2018, and the Court will assume for purposes of this motion that Plaintiff was terminated

by Defendant thereafter. However, Plaintiff contends the continuing violations doctrine

applies to her so-called claim of retaliatory harassment. Under this theory, Plaintiff

maintains that every act of discipline and her transfer - which Defendant contends are

time-barred, discrete acts - also constitute an ostensible pattern of retaliation. The Court

rejects this argument.

            Very recently, in Santos v. Baton Rouge Water Works Company, another section

of this Court succinctly explained that “[t]he Fifth Circuit has held that the continuing

violations doctrine does not apply to claims of retaliation because ‘retaliation is, by




211
      Id.
Document Number: 67937                                                                    32
definition, a discrete act, not a pattern of behavior.’”212 In Montgomery-Smith v. George,

the Fifth Circuit noted that: “In Morgan, the Supreme Court drew a distinction between

allegation of discrete acts, such as retaliation, and allegations of racial discrimination.

Actions taken over a long period of time may ultimately, in the aggregate, constitute racial

discrimination. That is not the case with a discrete act of retaliation. [The plaintiff] cannot

use a statement made in 2007 to create a fact question as to whether a failure to promote

her years later was retaliatory.”213 Moreover, Title VII does not cover “every decision

made by employers that arguably might have some tangential effect upon those ultimate

decisions.”214 Allegations of unpleasant work meetings and verbal reprimands do not

constitute actionable adverse employment actions.215 Thus, the only adverse

employment actions properly before the Court are Plaintiff’s 2018 suspension and

ostensible termination.

                4. Causal Connection

        If the protected activity and the adverse employment action are “very close” in time,

that alone may establish a prima facie causal link.216 However, “even at the prima facie

stage, temporal proximity can only establish a causal link when it is connected to the




212
    2021 WL 1227878 at *14 (M.D. La. Mar. 31, 2021)(quoting Hamic v. Harris Cnty., W.C. & I.D. No. 36,
184 F. App'x 442, 447 (5th Cir. 2006); Heath v. Bd. of Sup'rs for S. Univ. & Agric. & Mech. Coll., 850 F.3d
731, 741 (5th Cir. 2017), as revised (Mar. 13, 2017)).
213
    810 Fed. Appx. 252, 261 (5th Cir. 2020)(citing National Railroad Passenger Corporation v. Morgan, 536
U.S. 101 (2002)).
214
    Banks v. E. Baton Rouge Parish Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003).
215
    King v. Louisiana, 294 Fed.Appx. 77, 85 (5th Cir. 2008)(citing Burlington Northern, 548 U.S. at 68); see
also Liddell v. Northrop Gumman Shipbuilding, Inc., 836 F. Supp. 2d 443, 457 (S.D. Miss. 2011)
(disciplinary slip placed in personnel file that did not result in any type of reduced wages, terminations, or
layoffs, or any other ultimate employment action are not actionable under Title VII).
216
    See Thompson v. Somervell Cty., 431 F. App'x 338, 342 (5th Cir. 2011) (citing Clark Cty. Sch. Dist. v.
Breeden, 532 U.S. 268, 273, 121 S.Ct. 1508, 149 L.Ed.2d 509 (2001)) (per curiam).
Document Number: 67937                                                                                     33
decision maker's knowledge of the protected activity.”217 Plaintiff fails to demonstrate

close temporal proximity as the record demonstrates that her alleged protected activity

occurred years before she ever received any form of discipline or corrective action.

        Nevertheless, “an absence of tight temporal proximity does not doom a retaliation

claim where there is other evidence of a causal link.”218 Even so, Plaintiff is unable to

demonstrate a causal connection between her protected activity in 2013 and her 2018

suspension/termination. There is no summary judgment evidence that, “but for” Plaintiff’s

report of sexual harassment to Burgess back in 2013, she would not have been

suspended and/or terminated in 2018.                Plaintiff has offered no summary judgment

evidence – only her own speculation and conjecture – to support a causal link between

Defendant’s knowledge of her protected activity and her 2018 suspension and

termination. Accordingly, Plaintiff has failed to present a prima facie case of retaliation,

and Defendant is entitled to summary judgment.

                5. Pretext

        Even if Plaintiff could present a prima facie case of retaliation, Plaintiff fails to

demonstrate a genuinely disputed material fact issue as to whether the Defendant’s

legitimate, non-discriminatory reasons for her termination are a pretext for retaliation. A

plaintiff must “produce substantial evidence indicating that the proffered legitimate

nondiscriminatory reason is a pretext for discrimination.”219 “A plaintiff may show pretext


217
    Id. (citing Breeden, 532 U.S. at 273, 121 S.Ct. 1508; Cothran v. Potter, 398 F. App'x 71, 73–74 (5th Cir.
2010) (“The combination of temporal proximity and knowledge of a protected activity may be sufficient to
satisfy a plaintiff's prima facie burden for a retaliation claim[.]”); Ramirez v. Gonzales, 225 F. App'x 203,
210 (5th Cir. 2007) (“Fifth Circuit precedent requires evidence of knowledge of the protected activity on the
part of the decision maker and temporal proximity between the protected activity and the adverse
employment action.”)).
218
    Saketkoo v. Tulane University School of Medicine, --- F. Supp.3d ---, 2020 WL 7861308, at *16 (E.D.
La. 2020).
219
    Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 233 (5th Cir. 2015).
Document Number: 67937                                                                                     34
either through evidence of disparate treatment or by showing that the employer's

proffered explanation is false or unworthy of credence.”220 “An explanation is false or

unworthy of credence if it is not the real reason for the adverse employment action.”221

Critically, “[w]hen conducting a pretext analysis, the court is not to engage in second-

guessing an employer's business decisions.222 Anti-discrimination laws do not require an

employer to make proper decisions, only [non-discriminatory] ones.”223

        Defendant has easily met his burden of demonstrating a legitimate, non-

discriminatory reason for Plaintiff’s suspension and termination. The record is replete

with uncontroverted evidence that several of Plaintiff’s co-workers and supervisors found

Plaintiff’s tone and attitude in her office interactions unprofessional. Such conduct has

been repeatedly held to constitute a legitimate, non-discriminatory reason for an adverse

employment action.224

        Plaintiff also challenges the veracity of Defendant’s legitimate, non-discriminatory

reasons for her 2018 suspension and termination, referring to these reasons repeatedly


220
    Jackson v. Cal–W. Packaging Corp., 602 F.3d 374, 378–79 (5th Cir. 2010).
221
    Caldwell v. KHOU-TV, 850 F.3d 237, 242 (5th Cir. 2017).
222
    Culbert v. Cleco Corp., 926 F.Supp.2d 886, 894 (citing LeMaire v. La. Dept. Of Transp. & Dev., 480 F.3d
383, 391 (5th Cir.2007)).
223
    Id. (citing LeMaire, 480 F.3d at 391 (citing Little v. Republic Ref. Co., 924 F.2d 93, 97 (5th Cir.1991))).
224
    Farmer v. Turn Key Installation, L.L.C., 812 Fed. Appx. 200, 203 (5th Cir. 2020) (dismissing retaliation
claim due to plaintiff’s bad attitude, telling, aggressiveness toward coworkers, and insubordination); Burrell
v. Dr. Pepper/ Seven Up Bottling Group, 482 F.3d 408, 416 (5th Cir. 2007)(dismissing retaliation claim
finding plaintiff made clear his lack of respect for his supervisor’s authority, asserted no responsibility for
their bad relationship, and made no provisions for future changes); Smith v. Baton Rouge Radiology Group,
No. 12-400-SDD-RLB, 2013 WL 4782142, at * 4 (M.D. La. Sept. 5, 2013) (dismissing retaliation claim
finding plaintiff’s disciplinary record showed a history of violations and during the final counseling sessions,
plaintiff was rude, confrontational and insubordinate); Raby v. Westside Transit, 2006 WL 1877000, at * 5
(E.D. La. June 16, 2006) (dismissing retaliation claim as employer had a legitimate reason to discharge
plaintiff who had a “bossy attitude” and was “unpleasant to work around”); Carballo v. Log Cabin
Smokehouse, 399 F.Supp.2d 715, 724 (M.D. La. 2005) (finding that an employee’s history of emotional
outbursts and a poor attitude were legitimate, non-retaliatory reasons for her firing); Montgomery v. Coca-
Cola Enterprises, Inc., No. 3:00-CV-2278, 2003 WL 138087, at *8 (N.D. Tex. Jan. 14, 2003) (“To the extent
Defendant based its decision . . . on Plaintiff’s inability to conduct herself in a professional manner with
respect to co-workers, it is clear that such a rationale constitutes a legitimate, non-discriminatory reason for
terminating her employment.”).
Document Number: 67937                                                                                       35
as “false,” and “fraudulent.” Plaintiff has offered no summary judgment evidence beyond

mere speculation and unsupported accusations of falsity. Jagneaux, Hickerson, Abadie,

Plunkett, and Cupit all testified or attested that Plaintiff had a history of exhibiting an

unprofessional work attitude. There is no evidence before the Court challenging that each

of these supervisors believed that Plaintiff had violated office policy, and she was

disciplined or issued corrective actions by each of their own accord. Plaintiff’s

disagreement with these opinions does not controvert the fact that multiple co-workers

and supervisors, indeed, held such opinions.

          Plaintiff relies heavily on her performance evaluations wherein she received good

reviews for the quality of her work. Plaintiff repeatedly points to the generally good

performance evaluations written by her supervisors and argues that these evaluations

undermine the credence of the testimony that she was a problem employee. However,

as explained by several of her supervisors in sworn testimony, Plaintiff did perform the

functions of her job well; her attitude and tone were the problematic issues. These are

not mutually exclusive facts, and Plaintiff’s attitude problem was, in fact, documented on

one of these performance evaluations.225

          Plaintiff claims that Hickerson disregarded Arceneaux’s statement and opinion that

Plaintiff was not at fault in one of the disputes with Lands and disciplined Plaintiff anyway.

However, Hickerson explained that he took Arceneaux’s statement into account but

determined Plaintiff’s fault based on all of the statements given. Importantly, the Fifth

Circuit has stated that “[t]he existence of competing evidence about the objective

correctness of a fact underlying a defendant's proffered explanation does not in itself


225
      Rec. Doc. No. 27-33.
Document Number: 67937                                                                     36
make reasonable an inference that the defendant was not truly motivated by its proffered

justification.”226 Similarly, “[m]anagement does not have to make proper decisions, only

non-discriminatory ones.”227

       Thus, Plaintiff's general denials that she was ever rude or unprofessional or at fault

in any workplace interaction are insufficient to demonstrate pretext. Plaintiff’s subjective

belief, no matter how sincere, simply cannot support a finding that her protected activity

from 2013 was the but-for cause of her suspension and termination in 2018.228 Plaintiff

has failed to present evidence that Defendant’s reasons for her suspension and

termination were false; after reviewing the record in this case, the Court concludes that

no rational factfinder could concluded that Plaintiff was suspended and terminated

because she reported alleged sexual harassment by Brown.

       Finally, Plaintiff makes a fleeting disparate treatment argument, claiming that

Plunkett received lesser discipline for engaging in unprofessional office conduct.

However, as Plaintiff’s supervisor, Plunkett is not Plaintiff’s comparator. To show that a

similarly situated employee was treated differently and that the difference in treatment is

a pretext for discrimination, the conduct at issue must be “nearly identical.”229 Courts

within the Fifth Circuit define “similarly situated” narrowly.230 In evaluating whether an

alleged comparator is similarly situated,

       “The employment actions being compared will be deemed to have been
       taken under nearly identical circumstances when the employees being

226
    Little v. Republic Refining Co., Ltd., 924 F.3d 93, 97 (5th Cir. 1991).
227
    Bryant v. Compass Grp. USA Inc., 413 F.3d 471, 478 (5th Cir. 2005).
228
    Smith v. Board of Supervisors of Southern University, 656 Fed. Appx. 30, 34 (5th Cir. 2016)(citing
Armendariz v. Pinkerton Tobacco Co., 58 F.3d 144, 153 (5th Cir. 1995) and Waggoner v. City of Garland,
987 F.2d 1160, 1164 (5th Cir. 1993)).
229
    Moore v. Angus Chemical Co., 2008 WL 4491592 at *5 (W.D. La. Oct. 1, 2008)(citations omitted).
230
    See Horton v. G4S Secure Solutions (USA), Inc., No. 16-544-SDD-EWD, 2018 WL 1997535 at *5 (M.D.
La Apr. 27, 2018)(citing Brown v. Bd. of Trustees Sealy Indep. Sch. Dist., 871 F.Supp.2d 581, 593 (S.D.
Tex. 2012); see also Lopez v. Kempthorne, 684 F. Supp. 2d 827, 856-57 (S.D. Tex. 2010)).
Document Number: 67937                                                                               37
        compared held the same job or responsibilities, shared the same
        supervisor [,] or had their employment status determined by the same
        person[.]”231 “Employees with different supervisors, who work for different
        divisions of a company ... generally will not be deemed similarly situated.”232
        The Fifth Circuit has further explained, that “employees who have different
        work responsibilities ... are not similarly situated.”233

Plaintiff has failed to identify a proper comparator to support a disparate treatment

argument.

        Defendant is entitled to summary judgment in this case.

III.    CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgment234 is

GRANTED. Judgment shall be entered accordingly.

        The Final Pre-Trial Conference, set for July 20, 2021, and the Jury Trial, set to

begin August 2, 2021, are hereby cancelled. All pending motions in this matter are

DENIED as MOOT and shall be terminated by the Clerk of Court’s Office.

        IT IS SO ORDERED.

        Baton Rouge, Louisiana, this 14th day of July, 2021.



                                                      S
                                                ________________________________
                                                SHELLY D. DICK
                                                CHIEF DISTRICT JUDGE
                                                MIDDLE DISTRICT OF LOUISIANA




231
    Horton, 2018 WL 1997535 at *5 (quoting Turner v. Kansas City S. Ry. Co., 675 F.3d 887, 893 (5th Cir.
2012)(quoting Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009))).
232
    Id. (quoting Lee, 574 F.3d at 259 (citing Wyvill v. United Cos. Life Ins., 212 F.3d 296, 302 (5th Cir.
2000))(emphasis added).
233
    Id. (quoting Lee, 574 F.3d at 259-260 (citing Smith v. Walmart Stores, 891 F.2d 1177, 1180 (5th Cir.
1990)).
234
    Rec. Doc. No. 27.
Document Number: 67937                                                                                 38
